MEMORANDUM**
Leocadeo Edward Bustos-Hernandez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal of an immigration judge’s (“IJ”) denial of his application for suspension of deportation. We dismiss in part, and deny in part, the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Bustos-Hernandez failed to establish extreme hardship. See Torres-Aguilar v. INS, 246 F.3d 1267, 1270 (9th Cir.2001).
We retain jurisdiction to consider Bustos-Hernandez’s claim of ineffective assistance of counsel in connection with the denial of his application for suspension of deportation, and review de novo, id.
Bustos-Hernandez contends that his counsel failed to raise certain issues concerning extreme hardship before the IJ. Contrary to Bustos-Hernandez’s contention, his counsel did raise these issues and his counsel’s performance was not so inadequate as to affect the outcome of the proceeding. See Ortiz v. INS, 179 F.3d 1148, 1153 (9th Cir.1999). Accordingly, Bustos-Hernandez failed to show that he was prejudiced, and his ineffective assistance of counsel claim fails.
PETITION FOR REVIEW DISMISSED IN PART and DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.